DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, and 5-20 are currently pending.
Claim 4 has been canceled.
Claim 1 has been amended.

Status of Amendment
The amendment filed on 12/08/2020 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 18 September 2020
The 103 rejections over Kuramachi in view of Kato are withdrawn in view of Applicant’s Amendment. However, previous rejections over Kuramachi in view of Kato and Akiyama maintained in view of Applicant’s amendment and argument. All other rejections are modified accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the limitation of “wherein the plurality of quantum dots and the plurality of protrusion quantum dots of the quantum-dot-containing layer are covered by the wall sections, the plurality of quantum dots and the wall sections and the plurality of protrusion quantum dots and the wall sections forming core-shell composite particles”. However, this limitation is cited in claim 1, which claim 5 is dependent from. Therefore, claim 5 does not constitute a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 10, 11, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramachi, JP2013-140900 (Cited in IDS, for citations please refer to the attached English translation) in view of Kato et al., U.S. Publication No. 2012/0103412 A1 and Akiyama, JP2013-211418 (Cited in IDS, for citations please refer to the attached English translation).
Regarding claims 1 and 5, Kuramachi teaches a photoelectric conversion layer (10; Fig.1, Para.0029) comprising a quantum dot containing layer  (18, 20, 22; Fig.1) having a plurality of quantum dots  (16; Fig.1, Para.0032) and wall sections (18, 20, 22)  enclosing the quantum dots (16), wherein in the cross section in the thickness direction of the quantum dot containing layer, the quantum dots are aligned along a surface of the quantum dot containing layer so as to be adjacent to each other, wherein also in the cross section in the thickness direction of the quantum dot-containing layer, a plurality of protrusion quantum dots are some of the plurality of quantum dots located along the surface which protrude from the surface by an amount equal to at least half the diameter of the protrusion quantum dot relative to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

    PNG
    media_image1.png
    527
    581
    media_image1.png
    Greyscale

Kuramachi does not specifically teach that the plurality of protrusion quantum dots are aligned so as to draw a plurality of curves to a flat surface of the wall sections, when seen from the vertical direction to the flat surface of the wall sections where the plurality of protrusion quantum dots are protruding, wherein between each of the plurality of curves is an interval, and there are at least two intervals, wherein a first interval of the at least two intervals is between a first curve of the plurality of curves and a second curve of the plurality of curves and has a first interval width, and wherein a second interval of the at least two intervals is between the second curve and a third curve of the plurality of curves and has a second interval width.


    PNG
    media_image2.png
    594
    800
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the fabrication method of Kato for fabricating the quantum dot containing layer of Kuramachi, because simple substitution of one known method for another to obtain predictable results support prima facie obviousness determination (MPEP 2143, Part I, (B)).
Modified Kuramachi teaches that the quantum dots and the protrusion quantum dots (16) of the quantum dot containing layer are covered by the wall sections (18, 20, 22; Fig.1), but does not specifically teach that the quantum dots and the wall sections and the protrusion quantum dots and the wall sections forming core-shell composite particles.
However, Akiyama teaches a solar cell device comprising a photoelectric quantum dot containing layer (5; Fig.2), wherein the quantum dots (5CS) have the core shell structure. Akiyama 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to replace the quantum dots and the protrusion quantum dots of modified Kuramachi for a plurality of quantum dots with core-shell structure as taught by Akiyama in order to improve the absorption efficiency of the quantum dots (Akiyama: Para.0033).
Regarding claim 2, modified Kuramachi teaches that when the surface of the quantum dot containing layer is seen in a planar view, the protrusion quantum dots are arranges to be spaced from each other (Fig.23 of Kato).
	Regarding claim 3, Kuramachi teaches that the quantum dots (16) and the protrusion quantum dots (16) of the quantum dot containing layer have the same main component (Para.0039).
Regarding claims 6 and 7, the quantum dots of the quantum dot containing layer of modified Kuramachi has the gaps (5c; Fig.2 of Akiyama), corresponding to the claimed void, between them. Each quantum dot 5a comes to have a predetermined number of gaps 5c around it. Akiyama teaches that the light (6; Fig1 and Fig.2) reaching the quantum dot containing layer is scattered by gaps 5c and the quantity of the light which transmits the quantum dot containing layer is decreased. Therefore, the generation efficiency of the solar cell would increase (Para.0017). Accordingly, the quantum dots of the quantum dot containing layer of modified Kuramachi are bonded to each other by Van der Waals force, because they are at close distance to each other (Fig.2 of Akiyama).
	Regarding claim 10, Kuramachi teaches a photoelectric conversion device (100; Fig.22) comprising an optical sensing layer (104, 106, 108; Fig.22) having the photoelectric conversion layer (106) according to claim 1.
	Regarding claim 11, Kuramachi further teaches that the optical sensing layer further comprising a first semiconductor layer 104 and a second semiconductor layer 108 (Fig.22 and [0106-0107]).
Regarding claim 13, Kuramachi teaches that the photoelectric conversion layer (104, 106, 108; Fig.22) is provided so that the plurality of protrusion quantum dots are located on the incidence light (Fig.22).
	Regarding claim 19, for the purpose of rejection of claim 19, curve 1 is considered to be the middle curve in the annotated drawing below, as such the width of the first interval (D1) between the first curve and the second curve is different from the width of the second interval (D2) between the second curve and the third curve.

    PNG
    media_image3.png
    594
    800
    media_image3.png
    Greyscale

	Regarding claim 20, modified Kuramachi teaches that the first interval width and the second interval width are a same width such that the interval between aligned quantum dots within the ripple pattern sequence is constant [0200] and the plurality of quantum dots are arranged into periodic arrays [0021] (See figure below).

    PNG
    media_image2.png
    594
    800
    media_image2.png
    Greyscale

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramachi, JP2013-140900 (Cited in IDS, for citations please refer to the attached English translation) in view of Kato et al., U.S. Publication No. 2012/0103412 A1 and Akiyama, JP2013-211418 (Cited in IDS, for citations please refer to the attached English translation) as applied to claim 1 above, and further in view of Kuramachi, JP2013-149729 (herein after Kuramachi ‘729) (Cited in IDS, for citations please refer to the attached English translation).
Regarding claims 8 and 9, modified Kuramachi teaches all the claimed limitations as set forth above, but does not specifically teach that the quantum dots of the quantum dot containing layer have an average particle diameter different in the thickness direction of the quantum dot containing layer (claim 8) wherein the quantum dot containing layer has in the thickness direction thereof, an upper 
However, Kuramachi ‘729 teaches a solar cell comprising a quantum dot containing layer (Fig.10b) comprising a plurality of quantum dots (14a-14c) with different sizes in the thickness direction of quantum dot containing layer. Kuramachi teaches that the size of the quantum dot may enlarge as the quantum dot of the both ends of the thickness direction of quantum dot structure is the smallest and go to the center of the quantum dot structure (Para.0053, This embodiment is not shown in drawings). Such configuration would result in an upper layer, a middle layer, and a lower layer of quantum dots, wherein the upper and lower layer have a smaller average particle diameter than the middle layer.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the quantum dot containing layer of modified Kuramachi for the quantum dot containing layer of Kuramachi ‘729, because the quantum dot containing layer of Kuramachi ‘729 results in excellent utilization efficiency of the incident light (abstract; Kuramachi ‘729).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, U.S. Publication No. 2008/0251116 A1 in view of Kuramachi, JP2013-140900 (Cited in IDS, for citations please refer to the attached English translation), Kato et al., U.S. Publication No. 2012/0103412 A1 and Akiyama, JP2013-211418 (Cited in IDS, for citations please refer to the attached English translation) as applied to claims 10 above.
Regarding claim 12, Green teaches a photoelectric conversion device (Fig.10) comprising a quantum-dot containing layer 26 having n-type quantum dots and a quantum-dot-containing layer 27 having p-type quantum dots [0055]. Green does not specifically teach that that the quantum dot containing layers have the specifics as required by claim 1.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the quantum-dot-containing layer of Kuramachi for the quantum-dot-containing layers of Green, because selection of a known element based on its suitability for its intended use, in the instant case quantum-dot-containing layers used in the photoelectric conversion layers of photoelectric conversion devices, supports a prima facie obviousness determination (MPEP 2144.07) 
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramachi, JP2013-140900 (Cited in IDS, for citations please refer to the attached English translation) in view of Kato et al., U.S. Publication No. 2012/0103412 A1 and Akiyama, JP2013-211418 (Cited in IDS, for citations please refer to the attached English translation) as applied to claim 10 above, and further in view of Yu et al., U.S. Publication No. 2012/0255603 A1.
Regarding claims 14-15, modified Kuramachi teaches all the claimed limitations as set forth above. In addition, Kuramachi teaches a current collection layer (102; Fig.22) arranged on the surface of the photoelectric conversion layer. Kuramachi does not specifically teach that the current collection layer having concave portions and convex portions on the surface on the photoelectric conversion side (Claim 14), wherein the convex portions of the current collection layer have a chevron-shaped cross section in the thickness direction of the current collection layer (Claim 15).
However, Yu teaches a solar cell device (Fig.3) comprising a back metal electrode that has a V-shaped with concave and convex portions, corresponding the claimed “chevron shaped” in the thickness direction that functions as a light mirror that reflects the escaping light back to the photoelectric region result in enhanced photovoltaic efficiency (Para.0050).

Regarding claim 16, modified Kuramachi teaches that the convex portions are aligned in a curved shape, when the current collection layer is seen in planar view from the photoelectric conversion layer (Yu: Fig.3).
Regarding claim 17, the concave portions of the current collection layer of modified Kuramachi are arranged to engage with the plurality of protrusion quantum dots of the photoelectric conversion layer. Note that the concave portion of the current collection layer is in direct contact with the photoelectric conversion layer. Therefore, they are capable to engage with each other.
Regarding claim 18, Kuramachi teaches a plurality of current collection layers (102 and 110; Fig.22) arranged so as to sandwich the photoelectric conversion layer (104, 106, 108) therebetween.

Response to Arguments
Applicant's arguments filed on 12/08/2020 have been fully considered but they are not persuasive. 
Applicant argues that Akiyama does not qualify as prior art, because the earlier Japanese patent application, for which the present application claims the priority, was filed before the Japanese Patent Office on November 19, 2013, and thus, the effective filing date of the present application is November 19, 2013, while the cited reference, Akiyama was filed before the Japansese Patent Office on March 30, 2012 and its publication date in Japan is October 10, 2013.  Applicant further argues that Akiyama has the same applicant with the present application and since its publication date is 1 year or less before the effective filing date of the present application, Akiyama is not qualified as a prior art (see page 11-12 of Remarks).
37 CFR 1.55(g)) (See MPEP 2152.06).
In addition, AIA  35 U.S.C. 102(b)(1)(A)  first provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  may be excepted as prior art if the disclosure is made: (1) one year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor. It is noted that although Akiyama reference has the same applicant with the present application, but Akiyama does not have any common inventor with the present Application. According to MPEP 2153.01(a), if it is not readily apparent from the publication that it is by the inventor or a joint inventor, the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1). As such the rejections over Kuramachi in view of Kato and Akiyama from the previous Office Action are maintained in view of Applicant’s amendment and argument.
The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130 ) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a)  due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1)  because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A)  for a grace period inventor disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726